The judge correctly directed verdicts for the defendant in this action of tort wherein the plaintiff seeks damages for burns suffered as the result of alleged near contact between the defendant’s power lines carrying 23,000 volts and a hoisting crane whose operations were directed by signals from the plaintiff during a road construction job in a rural area. The plaintiff’s hand was on steel rods held in a sling connected to the boom of the crane when the accident happened. In anticipation of the work to be done in the vicinity the defendant had raised the wires to at least fifty-eight feet above ground. The plaintiff had worked for two or three months in the area near the power lines where the accident occurred. He knew that electricity was dangerous, and was fully aware of the position of the power lines, although he did not know the voltage. Liability on any of the several theories of liability argued by the plaintiff cannot be found on this evidence. The factual situation in Rasmussen v. Fitchburg Gas & Elec. Light Co. 343 Mass. 515, 516-517, is quite dissimilar. Cf. Clough v. New England Tel. & Tel. Co. 342 Mass. 31. The count based on nuisance is disregarded. Delano v. Mother’s Super Mkt. Inc. 340 Mass. 293, 297.

Exceptions overruled.